Citation Nr: 1244153	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-25 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for dermatitis.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1968, and from October 1968 to October 1971.  He served in Vietnam from February to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision rendered by the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA).  In addition, the Veteran appealed an October 2004 decision in which the RO denied claims for service connection for post-traumatic stress disorder (PTSD) and alcoholism.  

In February 2006, the Veteran testified at a hearing before a decision review officer at the RO.  

By decision of June 2009, the Board denied service connection for tinnitus, dermatitis, alcoholism, and PTSD, and service connection for hypertension as secondary to service-connected diabetes mellitus (DM); and remanded the matter of direct service connection for hypertension to the RO for further development of the evidence and for due process development. 

The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By February 2010 Order, the Court vacated that portion of the June 2009 Board decision that denied service connection for tinnitus, dermatitis, alcoholism, and PTSD, and service connection for hypertension as secondary to service-connected DM, and remanded the matters to the Board for compliance with instructions contained in a February 2010 Joint Motion to Vacate and Remand of the appellant and the VA Secretary. 

In July 2010, the Board remanded the claims to the RO so the RO could schedule the Veteran for a videoconference hearing with the Board.  

During the pendency of the appeal, in October 2012, the RO granted the claims for service connection for PTSD with alcoholism.  As such, the appeal as those issues is resolved.   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  This matter was remanded in July 2010 so the Veteran could be scheduled to attend a videoconference hearing with a Veterans Law Judge.  Following the Board's remand, the RO obtained additional VA and private outpatient treatment records.  The RO issued a supplemental statement of the case (SSOC) in October 2012 in which it reviewed the newly obtained evidence and reconsidered the claims.  In the SSOC, the RO acknowledged that a videoconference hearing had not been scheduled.  Thereafter, it re-certified the appeal to the Board for further appellate consideration, without first scheduling the hearing.  

It is unclear why a videoconference hearing was not scheduled.  The Veteran has not withdrawn his hearing request.  Accordingly, the Board finds that the videoconference hearing must be scheduled.  38 C.F.R. § 20.702(c).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012).  Appropriate notification should also be provided to his representative.

Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


